NIX, Presiding Judge:
David McVicker was charged by ⅛ formation in the County Court of Garfield County with the crime of Aggravated Assault and Battery, was tried to the court, found guilty, and his punishment assessed at Thirty Days imprisonment in the County Jail, and to pay a fine of $150.00, and costs. From that judgment and sentence he has appealed to this Court.
This cause was lodged in this Court on November 7, 1967, Brief was due to be filed by November 27, 1967. No brief was filed, nor an extension of time in which to file a brief requested. Therefore, on December 28, 1967, by order of the Court, the cause was summarily submitted for opinion in accordance with Rules Six and Nine of this Court.
We have repeatedly held that where the defendant appeals from a judgment of conviction and no briefs are filed in support of the petition in error, this Court will examine the records only for fundamental error. If none appears of record, the judgment will be affirmed. See, Crolley v. State, Okl.Cr., 377 P.2d 63.
This Court has carefully examined the record and reviewed the testimony in the instant case and find no fundamental error. Further, where the record reveals medical testimony that prosecuting witness sustained severe injuries, such as broken *458bones and broken teeth, by being struck by defendant, it will constitute ample evidence to support the charge of aggravated assault and battery.
There being no apparent error in the record here on appeal, it is the opinion of this Court that the judgment and sentence be affirmed.
BUSSEY and BRETT, JJ., concur.